Opinion by
Oready J.,
On hearing of exceptions filed to the account of Joseph Bush, guardian of Ida Kashner, a minor, the auditor finds as facts that no triennial accounts were filed; that the guardian did not keep any books of account showing the manner of administering his trust; that he refused to explain the investments made by him to the ward or to the auditor, or the amount of interest received therefrom; that no dates of receipts or disbursements were given; that no vouchers were filed for any of the credits claimed in his account; that some credits were claimed for a greater amount than for the payments actually made; and that he used some of the trust funds in his personal business. These findings of fact resulted in a number of surcharges and in reducing the compensation of the guardian from $200, as claimed by him, to the sum of $75.00, and are assented to as correct by the accountant, except in reducing his compensation, and in directing that costs and interest be paid by him.
After a review of the case by the court the findings by the auditor are not changed, but the compensation to the accountant is increased to $191.88, which is the only subject before us on this appeal. The office of guardian is often a thankless and profitless trust but, by refusing to serve, it can be avoided, and if accepted it must be administered under fixed rules of law.
We cannot affirm the judgment of the court below in this case when the facts as found by the auditor stand unchallenged upon this record. There was sufficient in the evidence to have justified the auditor in rejecting the entire claim for compensation, but as to the allowance of $75.00, the minor did not except to the decision of the auditor. The authorities which *73determine the duties and liabilities of guardians are numerous and uniform in requiring that the trust funds should not be mingled with the guardians; that accurate accounts should be kept and exhibited, with proper vouchers; and that good faith should be observed in all of his relations to his office. Commissions are allowed to the faithful steward only for his care, trouble and responsibility in the management of the estate, and if the plain directions of the law are ignored by the guardian he must, without a corresponding compensation, suffer the consequences of being held liable for all that he should account for. It is necessary to refer only to Norris’s Appeal, 71 Pa. 106, Seguin’s Appeal, 103 Pa. 139, Albert’s Appeal, 128 Pa. 613, and Mulholand’s Estate, 175 Pa. 411.
The decree of the orphans’ court as to compensation of the guardian is amended and the compensation for his services is fixed at the sum named by the auditor, to wit: $75.00. With this amendment the decree of the orphans’ court is affirmed.